Citation Nr: 1719649	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  16-24 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 40 percent for a bilateral hearing loss disability.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression with anxiety.


ATTORNEY FOR THE BOARD

B. P. Keeley, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Philippine Scouts from April 1946 to February 1949.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  

This is a paperless appeal located on the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  The Board has reviewed the electronic records maintained in both VBMS and Virtual VA to ensure consideration of the totality of the evidence.

The Board notes that when a Veteran makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  As such the Board has re-characterized the issue of entitlement to service connection for PTSD, formerly claimed as depression with anxiety, as entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  See, Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder and depression with anxiety, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's bilateral hearing loss disability has been no worse than Level VII in the right ear and Level VIII in the left ear.
CONCLUSION OF LAW

The criteria for a disability rating in excess of 40 percent for bilateral defective hearing have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has met all the duty to notify and assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016).

Duty to Notify

As to the claim for an increased rating for bilateral hearing loss, because service connection has been granted and an initial disability rating and effective date have been assigned, the purpose for serving notice has been fulfilled and further VCAA notice as to the increased rating claim is unnecessary.  Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006).

Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records are not available.  The Board notes that the National Personnel Records Center (NPRC) has indicated that the Veteran's service treatment records (STRs) are not available and presumed destroyed in the NPRC fire in 1973.  However, during the appeal period the Veteran was afforded VA audiological examination in January 2016.  The examiner conducted the examination and provided sufficient information regarding the Veteran's bilateral hearing loss disability such that the Board can render an informed determination.  The Board finds that the January 2016 examination is adequate for rating and service connection purposes.

Analysis

In evaluating the severity of a certain disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See, 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Disability evaluations are determined by the application of the facts to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321 (a), 4.1.  VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Veteran's service-connected bilateral hearing loss disability is currently evaluated at 40 percent disabling under 38 C.F.R. § 4.85, Diagnostic Code (DC) 6100 (hearing impairment).  The Veteran contends that his disability rating does not accurately depict the severity of his bilateral hearing loss.  The Board will evaluate the Veteran's claim on a schedular basis as the Veteran has not specifically argued otherwise, i.e., that an extraschedular basis would be for application.  

Evaluations of hearing loss must be conducted by a state-licensed audiologist and are based upon organic impairment of hearing acuity as measured by the results of a Maryland CNC speech discrimination test, together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 hertz.  38 C.F.R. § 4.85 (a) and (d).

To evaluate the degree of disability for service-connected bilateral hearing loss, the rating schedule establishes eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85, DC 6100.  The assignment of disability ratings for hearing impairment is derived by mechanical application of the rating schedule to the numeric designations assigned after audiometric testing results are rendered.  See, Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992); see also, Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007) (indicating that the criteria for evaluating the degree of impairment resulting from hearing loss under the Rating Schedule rely exclusively on objective test results). 

The numeric designation of impaired efficiency (I through XI) will be determined for each ear by applying the appropriate table as required by 38 C.F.R. § 4.85 or § 4.86.  In Table VI, the percent of discrimination resulting from the controlled speech discrimination tests, located along the vertical axis, is compared with the puretone threshold average, located along the horizontal axis.  In Table VIA, only the puretone threshold average is used.  Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on puretone threshold average. Table VIa is used when the examiner certifies that the use of the speech discrimination test is not appropriate due to language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86. 38 C.F.R. § 4.85 (c).  The puretone threshold average is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 hertz, divided by four.  38 C.F.R. § 4.85.  The numeric designations resulting from Table VI or Table VIA are then matched between the "better" ear and the "poorer" ear on Table VII to determine the Veteran's disability rating under DC 6100.  38 C.F.R. § 4.85.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  The Veteran's bilateral hearing loss disability is currently rated under DC 6100.  This diagnostic code is deemed by the Board to be the most appropriate because it pertains specifically to the disability and the Veteran's symptoms of hearing loss.  Accordingly, the Board concludes that the Veteran is appropriately rated under DC 6100.

The Veteran contends that he is entitled to a rating in excess of 40 percent for bilateral hearing loss.  For the following reasons, the Board finds the increase is not warranted.

In June 2015, the Veteran was granted service connection for bilateral hearing loss at 40 percent, effective March 1, 2013.  

VA received the current claim for an increased rating for bilateral hearing loss on December 2, 2015.  Thereafter, the Veteran was afforded a VA audiological examination in January 2016.  

	(CONTINUED ON NEXT PAGE)






Audiometry revealed that the Veteran's puretone thresholds, in decibels, were:

Puretone
 
Right Ear
 
 
 
A
B
C
D
E
G
500 Hz*
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Avg Hz (B-E)**
75
80
80
85
80
81






Puretone
 
Left Ear
 
 
 
A
B
C
D
E
G
500 Hz*
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Avg Hz (B-E)**
75
85
90
90
95
90

Speech audiometry revealed speech recognition ability of zero percent in both ears.  The examiner noted that use of the word recognition score was not appropriate for the Veteran due to language difficulties, cognitive problems, and inconsistent word recognition scores.  Applying these values to Table VIA, the result is a Level VII Roman numeral designation for the right ear and a Level VIII Roman numeral designation for the left ear.  The Veteran reported that family members either speak near his ear or write down words in order to communicate with him.

After carefully reviewing the evidence, the Board finds that the Veteran is not entitled to an increased schedular rating for his bilateral hearing loss disability.  At no time during the appeal period has the probative evidence demonstrated that a schedular rating higher than 40 percent is warranted.

VA audiological examination in January 2016 demonstrates objective hearing loss that corresponds to a 40 percent schedular rating, pursuant to 38 C.F.R. §§ 4.85.  Further, the veteran does not have an exceptional pattern of hearing impairment as defined in 38 C.F.R. § 4.86.  In sum, there is simply no objective basis for a higher rating.  



The Board has considered the Veteran's claim that he is entitled to a higher rating.  However, the objective VA study results did not show hearing loss disability greater than 40 percent.  While laypersons are competent to report general symptoms such as hearing loss, the specific audiological findings from October 2014 and January 2016 are more probative as to the severity of the Veteran's hearing loss disability for VA purposes.  See, Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Moreover, the Veteran has not demonstrated that the March 2010 VA audiologist was not qualified or that any specific errors were made that would compromise the validity of the results.  See, Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed. Cir. 2009) (applying the presumption of regularity to VA examinations).  Accordingly, the preponderance of the evidence is against a claim for an increased schedular rating after December 2, 2015.  And as noted above, the Veteran has not implicitly or explicity argued for consideration of an extraschedular rating.  

In sum, the preponderance of the evidence deemed most probative by the Board demonstrates that, pursuant to the criteria provided in 38 C.F.R. §§ 4.85 and 4.86, a disability rating in excess of 40 percent is not warranted for the Veteran's bilateral hearing loss disability.


ORDER

Entitlement to an increased disability rating for bilateral hearing loss is denied.


REMAND

The Veteran maintains that he is entitled to service connection for an acquired psychiatric disorder, to include PTSD and depression with anxiety.  

The Veteran submitted a letter in March 2016 stating that he has a "depressed mood most of the time," that he suspects others will harm him which causes him to become angry and "hurt them back".  The Veteran stated that he has "shallow 

sleep" and sometimes it is difficult for him to sleep because his mind is preoccupied with his experiences in active service.  The Veteran further stated that he becomes irritable and has little control and stress management.  The Veteran stated that he "could no longer perform routine activity such as personal hygiene and other productive activities."  The Veteran finally stated that he has posttraumatic stress disorder (PTSD).

In June 2016, the Veteran submitted a Statement in Support of Claim for Service Connection for PTSD in which he reported that while on active duty he saw dead bodies, was away from his family for a long period of time, lacked adequate sleep and food, was fearful that he might die, was exposed to "severe noise", and was "engaged in extreme work activities."

The Board notes that the National Personnel Records Center (NPRC) has indicated that the Veteran's service treatment records (STRs) are not available and presumed destroyed in the NPRC fire in 1973.  Where STRs have been destroyed or are unavailable, VA has a heightened duty to assist the Veteran and the Board has a heightened duty to provide an explanation of reasons or bases for its findings.  See, O'Hare vs. Derwinski, 1 Vet. App. 365 (1991).  That duty includes obtaining medical records and medical examinations where indicated by the facts and circumstances of the individual case.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  Here, the RO should notify the Veteran that his STRs are fire-related and allow the Veteran an opportunity to provide missing STRs, as well as private medical records.  The Veteran should then be provided a VA psychiatric examination.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran and request that he 
provide any service treatment records in his possession, and identify and provide a release for any private medical records, to include records from Cuison Hospital.  Then attempt to obtain the identified records.  If any records requested are not ultimately obtained, notify the Veteran pursuant to 38 C.F.R. § 3.159 (e) (2016).  The Veteran must then be given an opportunity to respond.  All records obtained must be associated with the claims file.

2. After, and only after, completion of step one above, 
arrange for the Veteran to undergo a VA psychiatric examination.  For any acquired psychiatric disorder diagnosed on examination, provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current psychiatric disorder, to include PTSD, originated during active duty or is in any other way causally related to his active service.  If PTSD is diagnosed, the examiner must clearly state the stressor or stressors upon which the diagnosis of PTSD was made.

The examiner must include the underlying reasons for any conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


